Third District Court of Appeal
                             State of Florida

                       Opinion filed October 19, 2016.

                             ________________

                              No. 3D16-1792
                        Lower Tribunal No. 13-15647
                            ________________


                            L.A., the mother,
                                 Appellant,

                                     vs.

              Department of Children & Families, et al.,
                                 Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Martin Zilber,
Judge.

     Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Kevin Coyle Colbert, Assistant Regional Counsel, for appellant.

      Karla Perkins, Appellate Counsel for the Department of Children &
Families; Laura J. Lee (Sanford), Appellate Counsel for the Guardian ad Litem
Program, for appellees.


Before SHEPHERD, LAGOA and EMAS, JJ.

     SHEPHERD, J.
                        ON CONCESSION OF ERROR

      Upon the Department of Children and Families’ and the Guardian ad Litem

Program’s appropriate concession of error in the trial court’s sua sponte order

placing the minor children, C.Y., N.Y. and T.Y., in permanent guardianship with

the paternal grandmother, without notice to the mother as well as without an

evidentiary hearing, in violation of the mother’s due process rights, we reverse and

remand for an evidentiary hearing. See In re K.M., 86 So. 3d 556 (Fla. 2d DCA

2012).

      Reversed and remanded for further proceedings.




                                         2